ORMOND, J.
Prom the obligation of the father to support his children during minority, he is entitled to their services, and to the earnings of their labor. The right and the duty are recip*503rocal: foi’it cannot be doubted, that if the father should refuse to support his child, and drive him from tiie parental roof, that he could not claim his earnings. [Nightingale v. Withington, 15 Mass. 272.] The law would be the same if the lather should permit the child to labor for his own benefit; but in such a case, the child must cease to be a member of the family; the relative obligations of parent and child must cease — in the language of the case just cited, the child must be “emancipated.”
In such a case, no doubt, the father might employ his child, and compensate him for his labor, and the product of his earnings would be beyond the reach of the creditors of the father, as they have no claim, legal or moral, on the labor of his child; but when the child is a part of the famity, the product of his labor belongs to the father; and is, therefore, subject to the payment of his debts.
These principles are decisive of this case. Here, the son remained under the parental roof, and the family relation of father and child was not severed. The obligation of the father for maintenance, therefore, continued; and, as a consequence, he was entitled to the earnings of the son.
If it were conceded that this contract could be enforced by the son against the father, it would avail nothing in this case. The father being entitled to his earnings, the conveyance of the slave on account of the labor of the child, was without consideration, and void as against creditors. Let the judgment be reversed, and the cause remanded.